Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2021 has been entered.
Response to Amendment
Applicant’s submission of response was received on 08/02/2021.  Presently claims 1, 3-16 are pending. Claims 2 has been canceled. New claims 17-20 have been added.
Claim 20 rejected under 35 USC § 112 because the claim introduce a new matter.

Response to Arguments
Rejections based on Claim Rejections -35 U.S.C. 112(b) have been withdrawn based upon the Applicant’s argument and amendments, however a new Claim Rejections -35 U.S.C. 112(b) 
Applicant's arguments filed 08/02/2021 with respect Claim Rejections - 35 USC § 102 and Claim Rejections - 35 USC § 103 have been fully considered and they are not persuasive, however a new Claim Rejections - 35 USC § 103 based upon the applicant’s argument and amendments.

Claim Rejections - 35 USC § 112
I.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


Therefore, the applicant does not have written support to show that the applicant had possession of the claimed invention at the time of filing based on the applicant’s original disclosure.
Therein, the amended claims 16 has introduce a new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, in lines 9-10 the phrase “movement of the crushing roller in one or more of the axial direction” render the claim indefinite because:
Any roller has only one axial direction, so it is unclear how the crushing roller is going to move in more of the axial direction (please see the picture below: the definition of axial direction of the roller below);

Claims 3-16 are rejected because they depend from claim 1.

    PNG
    media_image1.png
    901
    1145
    media_image1.png
    Greyscale




















Regarding claim 17, in lines 10-11 the phrase “movement of the crushing roller in one or more of the axial direction” render the claim indefinite because:
Any roller has only one axial direction, so it is unclear how the crushing roller is going to move in more of the axial direction (please see the picture above: the definition of axial direction of the roller);
As best understood and for the purpose of the examination, the Examiner interpreted “movement of the crushing roller in one or more of the axial direction” as “movement of the crushing roller in the axial direction”.
Claims 18-20 are rejected because they depend from claim 17.
Regarding claim 20, the phrase “wherein an elasticity of the flexible damper is adjustable” render the claim indefinite because it is unclear how the elasticity of the damper can be adjusted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3-6, 8 and 10-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Polysius (DE8604024U1 attached NPL, English Machine translation) in view of Boehlefeld (US20150060583A1).

Regarding claim 1, Polysius disclose a crushing apparatus configured to crush a material including at least one crushing roller (figs.1 and 2: (4)) that can rotate about an axis of rotation (paragraph 229), 
at least one drive device (fig.1: (10)) adapted to drive the crushing roller (paragraph 245), and 
a frame (fig.1: (2), (3) and (12)) to hold and support the crushing roller and the drive device, 
wherein the crushing roller and the drive device are supported to at least one damping device (figs.1 and 2: (9)), the at least one damping device is mounted in or on the frame (paragraph 229),
the damping device is configured for movement of the crushing roller in one or more of the axial direction and in the radial direction of the axis of rotation (paragraphs 221-224 and 396); fig.2: (8) and element (20)), and 

the damping device include a flexible damper (figs.1 and 2: (9)) arranged in a corresponding receptacle (figs.1 and 2: (7)) of the frame.

Polysius does not disclose the at least one damping device at least partially surrounds the drive device.

Boehlefeld teaches a crushing apparatus configured to crush a material including at least one crushing roller (fig. 2: (22)) that can rotate about an axis of rotation (paragraph 0053), 
at least one drive device (fig.2: (11) and (12)) adapted to drive the crushing roller (paragraph 0051), and 
a frame (fig.2: (4)) to hold and support the crushing roller and the drive device (paragraph 0050), 
wherein the crushing roller and the drive device are supported to at least one damping device (figs.2 and 4: (15)), 
the at least one damping device (figs.2 and 4: (15)) at least partially surrounds the drive device (fig.2 and 4: (11) and (12)) (paragraph 0052),
the at least one damping device (figs.2 and 4: (15)) is mounted in or on the frame (fig.2: (4)) (paragraph 0052), and 
the damping device include a flexible damper (figs.1 and 2: (9)) arranged in a corresponding receptacle (figs.1 and 2: (7)) of the frame.

Both of the prior arts of Polysius and Boehlefeld are related to a crushing apparatus that utilizing an electrical motor;



Regarding claim 3, Polysius disclose the crushing roller is dampened on both sides (fig.1: the elements (9) are arranged to the left and the right sides).

Regarding claim 4, Polysius disclose the damper is circular (figs.1 and 2: (9)).

Regarding claim 5, Polysius disclose wherein the damping device comprises one or more of on its outer side and the receptacle comprises on its inner side facing toward the damper a surface with an increased coefficient of friction, (the circumferential surface of element (9) that seated in the element (7), and any surface has a coefficient of friction depending on depending on the objects that are causing friction, therefore there is a friction force between elements (9) and (7) )

Polysius does not disclose coefficient of friction greater than 0.4.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to Polysius to modify the coefficient of friction between the damping 

Regarding claim 6, Polysius disclose the damping means (fig.1: (9) is locked to the seat (fig.1: (7)).
Polysius does not disclose the damping means comprises on its outer side indentations and/or protrusions for engagement with corresponding indentations and/or protrusions on the inner side of the receptacle facing toward the damping means.

It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the locking mechanism of Polysius by any equivalent locking mechanism including indentations and protrusions, since it has held to be an obvious equivalent in order to choose a locking mechanism that is cost effective and easy to install. In Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980).


Regarding claim 8, Polysius disclose the damper is as a hollow body which can be filled with a medium (paragraph 229 and fig.1: the hydraulic cylinder (9), a cylinder with hydraulic fluid).

Regarding claim 10, Polysius disclose the connection of the damping means to the drive device a connection means is provided, in particular wherein the connection means comprises a flange plate (fig.1: (15)) for the torsionally rigid connection to the 

Regarding claim 11, Polysius disclose to limit the axial and/or radial deflection movement of the crushing roller at least one end stop is provided (fig.2: the bearing (7) for holding the roller (4)).

Regarding claim 12, Polysius disclose the end stop (fig.2: the elements (7) for holding the roller (4)) comprises a cylindrical end stop element and a corresponding hollow cylindrical or cup-shaped section for the engagement of the end stop element (figs.1 and 2: the elements (7) is a cylindrical bearing for engagement the roller (4)), 
wherein the end stop element is fastened on the inside to a supporting plate (figs.1-2: (2a) and (3a)) which is secured to the frame.

Regarding claim 13, Polysius disclose wherein at least one fixation device is connected to the connector, the fastening area and/or the flange plate in positive-locking and/or force-locking rigid, manner, for the securing of the damping device and/or the damper and/or the connection means ((fig.1: the (15) is coupling element having tow connecting parts).  

Regarding claim 17, Polysius disclose a crushing apparatus comprising: 
a crushing roller (figs.1 and 2: (4)) configured to rotate about an axis of rotation (paragraph 229);

a frame (fig.1: (2), (3) and (12)) to hold and support the crushing roller and the at least one drive device; and 
a damping device (figs.1 and 2: (9)) to isolate and decouple the at least one crushing roller and the at least one drive device from the frame (paragraph 229), 
wherein: the at least one drive device (fig.1: (10))  is supported in the frame by the damping device, 
the damping device at least partially circumferentially surrounds the at least one drive device, 
the damping device (figs.1 and 2: (9)) is mounted to the frame, 
the damping device is configured to allow movement of the crushing roller and the at least one drive device in one or more of the axial direction and in the radial direction relative to the axis of rotation (paragraphs 221-224 and 396); fig.2: (8) and element (20)), and damping device includes a flexible damper (figs.1 and 2: (9)).  

Polysius does not disclose the damping device at least partially circumferentially surrounds the at least one drive device.

Boehlefeld teaches a crushing apparatus (abstract), comprising: 
a crushing roller (fig. 2: (22)) configured to rotate about an axis of rotation (paragraph 0053);
at least one drive device (fig.2: (11) and (12)) adapted to support and drive the crushing roller (paragraph 245); 
a frame (fig.2: (4)) to hold and support the crushing roller and the at least one drive device; and 
a damping device (figs.2 and 4: (15)) to isolate and decouple the at least one drive device from the frame (paragraph 0052), 
wherein: the at least one drive device (fig.2 and 4: (11) and (12)) is supported in the frame (fig.2: (4)) by the damping device (figs.2 and 4: (15)), 
the damping device at least partially (figs.2 and 4: (15)) circumferentially surrounds the at least one drive device (fig.2: (11) and (12)), 
the damping device (figs.2 and 4: (15)) is mounted to the frame (fig.2: (4)), 
and damping device includes a flexible damper (paragraph 0052),

Both of the prior arts of Polysius and Boehlefeld are related to a crushing apparatus that utilizing an electrical motor;

 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Polysius by a damping device at least partially surrounds the drive device as taught by Boehlefeld in order to restraining of vibratory motion, since it has been held that 

Regarding claim 18, Boehlefeld teaches wherein the flexible damper is a ring (figs.2 and 4: see the shape of the damping device (15)).  

Regarding claim 19, Boehlefeld teaches wherein the ring is attached to a seat of the frame (fig.2: the damping element (15) is sitting on the side seat of the frame (4)).  
 

Claims 1 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dipl (DE4110643A1attached NPL, English Machine translation) in view of Boehlefeld (US20150060583A1).

Regarding claim 1, Dipl disclose a crushing apparatus configured to crush a material including at least one crushing roller (figs.1 and 2: (4)) that can rotate about an axis of rotation (paragraphs 99-101),
at least one drive device (figs.1 and 2: (11)) adapted to drive the crushing roller (paragraph 129), and 
a frame (figs.1 and 2: (1) and (16)) to hold and support the crushing roller and the drive device, 


the damping device include a flexible damper (figs.1: (10)) arranged in a corresponding receptacle (figs.1 and 2: (7)) of the frame.

Dipl does not disclose the at least one damping device at least partially surrounds the drive device.

Boehlefeld teaches a crushing apparatus configured to crush a material including at least one crushing roller (fig. 2: (22)) that can rotate about an axis of rotation (paragraph 0053), 

at least one drive device (fig.2: (11) and (12)) adapted to drive the crushing roller (paragraph 0051), and 
a frame (fig.2: (4)) to hold and support the crushing roller and the drive device (paragraph 0050), 
wherein the crushing roller and the drive device are supported to at least one damping device (figs.2 and 4: (15)), 

the at least one damping device (figs.2 and 4: (15)) is mounted in or on the frame (fig.2: (4)) (paragraph 0052), and 
the damping device include a flexible damper (figs.1 and 2: (9)) arranged in a corresponding receptacle (figs.1 and 2: (7)) of the frame.

Both of the prior arts of Dipl and Boehlefeld are related to a crushing apparatus that utilizing an electrical motor;

 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Dipl by a damping device at least partially surrounds the drive device as taught by Boehlefeld in order to restraining of vibratory motion, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


	 Regarding claim 14, Dipl disclose the at least one drive device comprises a gearless motor (paragraphs 129-131).  

Regarding claim 15, Dipl disclose wherein the gearless motor (figs.1 and 2: (11)) a hydraulic motor, a radial piston motor, or an electric motor (paragraphs 129-131).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Polysius (DE8604024U1 attached NPL, English Machine translation) in view of Boehlefeld (US20150060583A1) as applied to claim 1 above, and further in view of Jonkka (US20160121338A1).

Regarding claims 5 and 17, Polysius in view of Boehlefeld does not disclose the rigidity of the damper is automatically adjusted, and 
wherein an elasticity of the flexible damper is adjustable
Jonkka teaches a crusher (abstract, paragraph 0056 and fig.1: (100)), comprising:
a frame (figs.1 and 3: (121)) to support the crusher,
a dumping device (fig.3: (300)) that connected frictionally elastically mounted on the frame (fig.3: (10)) (paragraphs 0056-57);
wherein the damping device comprises a flexible damping means (fig.3: (312)) which is arranged in a corresponding seat (fig.3: (311)) of the frame (fig.3: (121)) by frictional locking (paragraph 0056).
the rigidity of the damping device (fig.3: (300)) is automatically adjustable (paragraph 0057).
Both of the prior arts of Polysius and Jonkka is related to a crusher with damping device

Therefore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Polysius to have the rigidity of the damper is automatically adjustable as taught by Jonkka, since it has been held that the combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Regarding claim 8, Jonkka teaches the damper means is a hollow body which can be filled with a medium (paragraph 0057:  hydraulic liquid).  

Regarding claim 9, Jonkka teaches a measuring device (fig.5: (507)) is provided for measuring a pressure of the medium which is coupled to a control device (fig.5: (504)), 
and the control device is coupled to one or more a signal device (fig.5: the connection between the control unit (504) and the  a measuring devices (507 and 508)), a disconnection device (fig.5: (505)) of the drive device and a filling device (fig.5: (503)) configured to fill or empty the hollow body (paragraph 0067).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A./           Examiner, Art Unit 3725                                                                                                                                                                                             

/FAYE FRANCIS/           Primary Examiner, Art Unit 3725